                          7:18-cv-06673-KMK Document 59
                     Case 7:18-cv-06673-PMH          60 Filed 04/15/20 Page 1 of 1




                                                           STATE OF NEW YORK
                                                     OFFICE OF THE ATTORNEY GENERAL

   LETITIA JAMES                                                                                     DIVISION OF REGIONAL OFFICES
      ATTORNEY GENERAL                                                                                  WESTCHESTER REGIONAL OFFICE



                                                                                (914) 422-8755


                                                                                 April 15, 2020

Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:       Marshall v. Annucci et al, 18-CV-6673 (KMK)

Dear Judge Karas:

         I am an Assistant Attorney General in the Office of Letitia James, Attorney General of the State of New
 York assigned to defense of this matter. Pursuant to the Court’s Order dated March 12, 2020, plaintiff was
 given thirty days to submit a second amended complaint. See Dkt. No. 58. To date, plaintiff has neither
 submitted a second amended complaint nor requested an extension of time. Accordingly, defendants
 respectfully request that the Court now dismiss all allegations against defendants Griffin, Melville, Plimley, and
 Wilkins with prejudice.
         Additionally defendants request until May 20, 2020 to submit an answer for the remaining defendants in
 this case, Germano, Garcia, Freeman and Murphy.

Granted. Griffin, Melville, Plimley and Wilkins are dismissed
with prejudice from this case. Remaining Defendants are to                   Respectfully submitted,
answer by 5/20/20. Defendants are to mail this memo
endorsement to Plaintiff and confirm that they did so by
4/22/20.




4/15/20



cc: Steven Marshall (DIN: 95-A-8248)
Plaintiff Pro Se
Eastern NY Correctional Facility
P.O. Box 338
Napanoch, New York 12458

                     44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● PHONE (914) 422-8755 ● FAX (914) 422-8706 ● WWW.AG.NY.GOV
